Response to Applicant’s Arguments
 	Applicant’s arguments filed 4/13/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: deriving a surface comprising segments from volumetric data by obtaining a signed distance field referencing said segments to said volumetric data; presenting, in a virtual reality user interface, at least a part of said segmented surface overlaid on at least a part of the volumetric data from which the segmented surface originates; determining a portion of said surface that does not align to the volumetric data; obtaining a signed distance value as a surface generation error for said portion, wherein the signed distance value indicates noncompliance of said segmented surface with the volumetric data from which the segmented surface originates; interactively adjusting the signed distance field for at least one of the segments using the signed distance value so that the presented surface aligns more accurately with the presented volumetric data on which the surface is overlaid in the virtual reality user interface; and saving the interactively adjusted at least one of the segments in a data file separately from a data file of the volumetric data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616